Pee Ctjbiam.
This case was before this court in the early part of the present term upon an appeal from an order denying a new trial. The decision upon that ap-. peal may be found in 131 Minn. 166, 154 N. W. 957. When the ease was remanded, judgment was entered upon the verdict as reduced. The present appeal is from that judgment, and by stipulation is submitted upon the briefs and arguments presented upon the former appeal. All the questions raised were considered and determined upon the former appeal, and for the reasons stated in-the former decision the judgment is affirmed.